People v Cunningham (2017 NY Slip Op 07452)





People v Cunningham


2017 NY Slip Op 07452


Decided on October 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
LEONARD B. AUSTIN, JJ.


2011-00216
 (Ind. No. 5411/09)

[*1]The People of the State of New York, respondent,
vKareem Cunningham, appellant.


Kareem Cunningham, Wallkill, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Ruth E. Ross, and Terrence F. Heller of counsel), for respondent.
Paul Skip Laisure, New York, NY (William Kastin of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 2, 2014 (People v Cunningham, 119 AD3d 601), affirming a judgment of the Supreme Court, Kings County, rendered December 22, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., LEVENTHAL, CHAMBERS and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court